DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 14, 15, 16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/23/2021.
Applicant's election with traverse of the invention of claims 1-13 and 17 in the reply filed on 08/23/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner’s determination of a serious search burden is not supported.  This is not found persuasive for the following reasons:
Applicant does not argue that the two inventions would be assigned different CPC symbols, but suggests that the two inventions identified in the restriction requirement do not have separate classification because they are classified in nearby groups.  However, CPC symbols are used to classify applications/patents based on particular features.  These particular features may not be shared by applications in neighboring groups.  Accordingly, a search of one CPC symbol may not necessitate searching every adjacent symbol.  Therefore, Applicant’s suggestion that the two inventions have the same classification despite being classified in different CPC symbols is not persuasive.
Applicant goes on to suggest that the Examiner has not supported the determination that the two inventions would require different search strategies because the restriction requirement “does not
Applicant concludes by suggesting that adding claims 17 and 18 obviates the restriction requirement because they add features from Group I to Group II and vice versa.  However, adding features from claim 13 to claim 1 (via dependent claim) does not obviate the need to search the broader claim 13 which would still require a separate search strategy and would likely return results not pertinent to claim 1.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 2-4, 5-10, 13, and 17 are objected to because of the following informalities:  
Claims 2-4 and 6-10 lack a transitional phrase such as, “further comprising.”
In claim 3, line 2, “passed” should be --past--, “that blades” should be --the blades--.
In claim 3, lines 13-14, “from the speed” should be --from the speed sensor--.
In claim 3, lines 15-16, “speed sensor” should be --the speed sensor--.
In claim 5, line 3, “load” should be --electrical load--.
In claim 8, line 1, “the shaft” should be --a shaft--.
In claims 13 and 17, “fluid” should be --medium--.
Applicant is advised that should claim 13 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12, 12, 12, 13, 14, 13, 12, 13, 5, 12, 12, 9, 12, and 12, respectively, of U.S. Patent No. 7,843,077. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For application claim 1:
Patent Claim 
Application Claim
12. A system comprising: 
a turbine for converting energy of a flowing medium into electrical energy; 
a load; and 
a mechanism that is configured to engage the load while the turbine is spinning, the load has at least two states, in a first of the at least two states the load is engaged with the turbine, slowing the speed at which the turbine spins, and then in a second of the at least two states the load is disengaged from the turbine, the mechanism causes the load to disengage from the turbine when the speed of the turbine is below a threshold value; 
the load includes a generator, and engaging the load engages the generator; 
the turbine including at least blades mounted on a first shaft that rotates, such that as a fluid flows passed that blades of the turbine, the fluid causes the blades to rotate; and 
as the blades rotate, the first shaft rotates with the blades, the generator including at least a stator having a stationary magnet that generates a magnetic field a second shaft, a rotator connected to the second shaft, the rotator includes at least coils of electrical wire, as the second shaft rotates, the rotator rotates, which generates an electric current in the coils; and 
the mechanism including at least a clutch for engaging the first shaft, which is connected to the turbine, to the second shaft, which is connected to the generator; 
the system further comprising: 
a speed sensor for sensing the speed at which blades of the turbine rotate, signals from the speed indicating a speed at which the turbine rotates; and 
a controller for causing the clutch to engage and disengage, based on the signals from speed sensor, which are received by the controller, the controller causing the clutch to engage the first shaft to the second shaft when the turbine spins at a speed above a first threshold speed, and the clutch to disengage when the turbine spins at a speed that is below a second threshold speed that is below the first threshold speed; and 
the controller also periodically engages and disengages the load from a turbine at fixed intervals of time, while the fluid flows at a fixed speed; 
the time interval being dependent on a fluid speed of the fluid.

a turbine for converting energy of a flowing medium into electrical energy; 
a load; and 
a mechanism that is configured to engage the load while the turbine is spinning, the load has at least two states, 
in a first of the at least two states the load is engaged with the turbine, slowing the speed at which the turbine spins, and then 
in a second of the at least two states the load is disengaged from the turbine, 
the mechanism causes the load to disengage from the turbine when the speed of the turbine is below a threshold value.


Regarding the broadening aspect of the application claim(s), the preceding comparison between the patent claim(s) and the application claim(s) highlights (see underlined features in the patent claim(s)) what elements have been excluded in the presentation of the application claim(s).
Thus it is apparent, for the broadening aspect, that patent claim 12 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 12, with respect 
For dependent claim(s) 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 17, the recited limitation(s) are contained in patent claim(s) 12, 12, 13, 14, 13, 12, 13, 5, 12, 12, 9, 12, and 12, respectively.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, and 11 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 4,464,579 to Schwarz.
Regarding claim 1, Schwarz  teaches a system comprising: a turbine for converting energy of a flowing medium into electrical energy (abstract); a load (generator 16); and a mechanism (14) that is configured to engage the load while the turbine is spinning (col. 2, ll. 65-67), the load has at least two states, in a first of the at least two states the load is engaged with the turbine (col. 4, ll. 64 - col. 5, ll. 9), slowing the speed at which the turbine spins (because of the additional mass of the generator being rotated), and then in a second of the at least two states the load is disengaged from the turbine (col. 4, 
Regarding dependent claims 2-8, 10, and 11, Schwarz teaches the system of claim 1, wherein
the load includes a generator (16), and engaging the load engages the generator (col. 4, ll. 64 - col. 5, ll. 9) (claim 2),
the turbine including at least blades (10) mounted on a first shaft (12) that rotates, such that as a fluid flows passed that blades of the turbine, the fluid causes the blades to rotate (col. 2, ll. 28-38); and as the blades rotate, the first shaft rotates with the blades (col. 2, ll. 28-38), the generator including at least a stator having a stationary magnet that generates a magnetic field (see col. 3, ll. 45-47 wherein generator 16 is described as a “squirrel cage” induction motor/generator which would include a magnet in the stator), a second shaft (“input shaft” col. 2, ll. 65-67), a rotator connected to the second shaft, the rotator includes at least coils of electrical wire (also part of a “squirrel cage” induction motor/generator), as the second shaft rotates, the rotator rotates, which generates an electric current in the coils (also part of the function of a “squirrel cage” induction motor/generator); and the mechanism including at least a clutch (14) for engaging the first shaft, which is connected to the turbine, to the second shaft, which is connected to the generator (col. 2, ll. 39-40, 65-67); the system further comprising: a speed sensor (13) for sensing the speed at which blades of the turbine rotate, signals from the speed indicating a speed at which the turbine rotates (col. 2, ll. 42-46); and a controller (28) for causing the clutch to engage and disengage (col. 3, ll. 35-36), based on the signals from speed sensor (col. 3, ll. 29-36), which are received by the controller, the controller causing the clutch to engage the first shaft to the second shaft when the turbine spins at a speed above a first threshold speed, and the clutch to disengage when the turbine spins at a speed that is below a second threshold speed that is below the first threshold speed (col. 4, ll. 64 - col. 5, ll. 9) (claim 3, 10, and 11),

further comprising: an electrical load (“grid power” shown schematically in Fig. 1); a switch (col. 6, ll. 4-5) communicatively coupled to the load for electrically connecting and disconnecting the load to the generator, based on the signals from the speed sensor, which are received by the switch, the switch causing the electrical load to be electrically connected to the generator when the turbine spins at a speed above a third threshold speed, and the load to be electrically disconnected from the generator when the turbine spins at a speed below a fourth threshold speed that is lower than the third threshold (as described at col. 6, ll. 1-11) (claim 5, 7 and 8).

Claim(s) 1 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 1,279,642 to Brady.  Brady teaches:
a system comprising: a turbine for converting energy of a flowing medium into electrical energy (pg. 1, ll. 9-16); a load (generator 16); and a mechanism (the clutch depicted in Fig. 3-4) that is configured to engage the load while the turbine is spinning (pg. 2, ll. 31-45), the load has at least two states, in a first of the at least two states the load is engaged with the turbine (pg. 2, ll. 61-70), slowing the speed at which the turbine spins (because of the additional mass of the generator being rotated), and then in a second of the at least two states the load is disengaged from the turbine (pg. 2, ll. 73-77), the mechanism causes the load to disengage from the turbine when the speed of the turbine is below a threshold value (pg. 1, ll. 17-25) (claim 1), and
the mechanism including at least a clutch that engages the load as a result of centrifugal force pulling arms of the clutch outwards (pg. 2, ll. 31-42) (claim 9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,464,579 to Schwarz in view of US 6,638,005 to Holter et al.
Schwarz teaches the system of claim 1 (see above), but fails to teach a funnel, the turbine being located within the funnel, the funnel having an opening that is wider than other sections of the funnel, the funnel directing fluid towards the turbine, such that as the fluid travels towards the turbine within the funnel, the fluid travels towards a portion of the funnel that is narrower than the opening.
Holter teaches a wind turbine system comprising a funnel (formed by walls 25a and 27a as well as shroud 35), the turbine being located within the funnel (Fig. 2), the funnel having an opening that is wider than other sections of the funnel (Fig. 2-3), the funnel directing fluid towards the turbine (as indicated by the arrows in Fig. 2), such that as the fluid travels towards the turbine within the funnel, the fluid travels towards a portion of the funnel that is narrower than the opening (Fig. 2).
Holter also teaches that directing wind towards the blades of the wind turbine with a funnel serves to increase the velocity of the wind as well as guide it in a direction which will (col. 5, ll. 40-46, col. 2, ll. 65-67, col. 3, ll. 29-32).
Schwarz teaches that a minimum speed for air velocity is required to efficiently operate a wind turbine (col. 4, ll. 60-67).  Holter teaches a means for increasing the wind velocity as well as increasing the amount of wind transferred to the turbine rotor for useful power generation (col. 5, ll. 40-46, col. 2, 
Citation of Prior Art
The prior art cited but not relied upon is considered to be relevant because it deals with similar mechanisms for connecting and disconnecting turbine shafts with their generators/loads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745